United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1676
Issued: August 22, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On September 4, 2018 appellant filed a timely appeal from March 15 and August 16, 2018
decisions of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 18-1676.
On January 31, 2018 appellant, then a 54-year-old postal carrier, filed a traumatic injury
claim (Form CA-1) alleging that her diagnosed condition of post-traumatic stress disorder (PTSD)
was triggered on January 9, 2018 while in the performance of duty. She provided a narrative
statement describing the events on January 9, 2018 including an unpleasant interaction with a
postal customer at a business.
By decision dated March 15, 2018, OWCP denied appellant’s emotional condition claim
finding that she had not established that the January 9, 2018 events occurred as alleged. It noted
that the employing establishment asserted that appellant was combative and the aggressor and that
the postal customer asked that she leave his establishment.
On August 14, 2018 appellant requested reconsideration of the March 15, 2018 decision.
By decision dated August 16, 2018, OWCP declined appellant’s request for reconsideration
without reviewing the merits of her claim pursuant to 5 U.S.C. § 8128(a).

The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.1 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.2
Appellant had an earlier claim for an April 7, 2015 traumatic emotional condition, to which
OWCP assigned File No. xxxxxx465. OWCP accepted PTSD as work related. File No.
xxxxxx465 has not been administratively combined with the present file, OWCP File No.
xxxxxx962. The medical evidence of record in OWCP File No. xxxxxx962, begins January 13,
2018 and does not contain prior medical evidence contained in OWCP File No. xxxxxx465. As
such, the Board is unable to review the prior medical evidence relating to appellant’s accepted
condition of PTSD, which is the same condition which is contested in the present claim.
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with File No. xxxxxx465.3 Following this and other such further
development as it deems necessary, OWCP shall issue a de novo decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
2

Id.; D.L., Docket No. 17-1588 (issued January 28, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

3

K.T., id.

2

IT IS HEREBY ORDERED THAT the August 16 and March 15, 2018 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
action consistent with this order of the Board.
Issued: August 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

